UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended June 24, 2017 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) NewJersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) IdentificationNo.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definition of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) (Do not check if a smaller reporting company) Smaller reporting company ( ) Emerging growth company ( ) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes XNo As July 20, 2017 there were 18,738,633 shares of the Registrant’s Common Stock outstanding. INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – June 24, 2017(unaudited) and September 24, 2016 3 Consolidated Statements of Earnings (unaudited)-Three and Nine Months Ended June 24, 2017 andJune 25, 2016 4 Consolidated Statements of Comprehensive Income(unaudited)– Three and Nine Months Ended June 24, 2017 andJune 25, 2016 5 Consolidated Statements of Cash Flows (unaudited)– Nine Months Ended June 24, 2017 andJune 25, 2016 6 Notes to the Consolidated Financial Statements(unaudited) 7 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results ofOperations 22 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk 26 Item 4. Controls and Procedures 26 Part II. Other Information Item 6. Exhibits 27 2 J & J SNACKFOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except shareamounts) June 24, September 24, (unaudited) Assets Current assets Cash and cash equivalents $ 92,614 $ 140,652 Marketable securities held to maturity 50,857 13,539 Accounts receivable, net 126,236 98,325 Inventories 107,179 88,684 Prepaid expenses and other 8,202 13,904 Total current assets 385,088 355,104 Property, plant and equipment, at cost Land 2,482 2,512 Buildings 26,741 26,741 Plant machinery and equipment 246,410 227,614 Marketing equipment 274,380 278,299 Transportation equipment 8,403 7,637 Office equipment 24,644 22,136 Improvements 37,510 34,750 Construction in progress 17,535 5,356 Total Property, plant and equipment, at cost 638,105 605,045 Less accumulated depreciation and amortization 418,912 420,832 Property, plant and equipment, net 219,193 184,213 Other assets Goodwill 101,853 86,442 Other intangible assets, net 61,579 41,819 Marketable securities held to maturity 65,113 90,732 Marketable securities available for sale 30,164 29,465 Other 2,794 2,712 Total other assets 261,503 251,170 Total Assets $ 865,784 $ 790,487 Liabilities and Stockholders' Equity Current Liabilities Current obligations under capital leases $ 345 $ 365 Accounts payable 81,285 62,026 Accrued insurance liability 9,848 10,119 Income taxes payable - Accrued liabilities 6,161 Accrued compensation expense 15,631 16,340 Dividends payable 7,866 7,280 Total current liabilities 128,322 102,291 Long-term obligations under capital leases 982 1,235 Deferred income taxes 58,641 48,186 Other long-term liabilities 2,393 801 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,729,000 and 18,668,000 respectively 28,966 25,332 Accumulated other comprehensive loss ) ) Retained Earnings 657,311 626,057 Total stockholders' equity 675,446 637,974 Total Liabilities and Stockholders' Equity $ 865,784 $ 790,487 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 24, June 25, June 24, June 25, Net Sales $ 295,415 $ 277,981 $ 767,498 $ 730,541 Cost of goods sold(1) 200,651 185,895 534,022 505,871 Gross Profit 94,764 92,086 233,476 224,670 Operating expenses Marketing (2) 25,571 23,721 67,435 63,714 Distribution (3) 21,865 19,006 58,537 54,784 Administrative (4) 9,588 8,530 26,404 23,857 Other general expense ) 392 ) 239 Total operating expenses 56,964 51,649 152,238 142,594 Operating Income 37,800 40,437 81,238 82,076 Other income (expense) Investment income 1,422 981 3,824 3,118 Interest expense & other ) Earnings before income taxes 39,142 41,387 84,411 85,100 Income taxes 13,838 14,596 29,580 29,743 NET EARNINGS $ 25,304 $ 26,791 $ 54,831 $ 55,357 Earnings per diluted share $ 1.34 $ 1.43 $ 2.91 $ 2.95 Weighted average number of diluted shares 18,846 18,705 18,818 18,765 Earnings per basic share $ 1.35 $ 1.44 $ 2.93 $ 2.97 Weighted average number of basic shares 18,727 18,615 18,708 18,646 Includes share-based compensation expense of $192 and $529 for the three months and nine months endedJune 24, 2017, respectively and $174 and $445 for the three months and nine months ended June 25, 2016. Includes share-based compensation expense of $277 and $763 for the three months and nine months endedJune 24,2017, respectively and $264 and $673 for the three months and nine months ended June 25, 2016. Includes share-based compensation expense of $19 and $52 for the three months and nine months endedJune 24, 2017, respectively and $13 and $35 for the three months and nine months ended June 25, 2016. Includes share-based compensation expense of $323 and $896 for the three months and nine months endedJune 24, 2017, respectively and $228 and $581 for the three months and nine months ended June 25, 2016. The accompanying notes are an integral part of these statements. 4 J&JSNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three monthsended Ninemonths ended June 24, June 25, June 24, June 25, Net Earnings $ 25,304 $ 26,791 $ 54,831 $ 55,357 Foreign currency translation adjustments 1,095 ) 1,885 ) Unrealized holding gain (loss) on marketable securities 204 640 699 ) Total Other Comprehensive Income (loss) 1,299 ) 2,584 ) Comprehensive Income $ 26,603 $ 26,044 $ 57,415 $ 52,828 The accompanying notes are an integral part of these statements. 5 J & JSNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 24, June 25, Operating activities: Net earnings $ 54,831 $ 55,357 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of property, plant and equipment 28,060 25,526 Amortization of intangibles and deferred costs 3,336 4,304 Share-based compensation 2,240 1,735 Deferred income taxes ) ) (Gain)loss on sale and redemption of marketable securities ) 582 Other 712 493 Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) Decrease in prepaid expenses 10,035 1,419 Increase in accounts payable and accrued liabilities 20,023 6,566 Net cash provided by operating activities 83,338 71,348 Investing activities: Payment for purchases of companies, net of cash acquired ) - Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 14,681 11,008 Proceeds from disposal of property, plant and equipment 1,385 1,578 Other ) 308 Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 4,745 3,634 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents 1,334 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 140,652 133,689 Cash and cash equivalents at end of period $ 92,614 $ 104,321 The accompanying notes are an integral part of these statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form10-K for the year ended September 24, 2016 . In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. The results of operations for the three and nine months ended June 24, 2017 and June 25, 2016 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 24, 2016. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $421,000 and $571,000 at June 24, 2017 and September 24, 2016, respectively. 7 Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $9,629,000 and $8,765,000 for the three months ended June 24, 2017 and June 25, 2016, respectively, and for the nine months ended June 24, 2017 and June 25, 2016 was $28,060,000 and $25,526,000, respectively. Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended June 24, 2017 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 500 anti-dilutive shares have been excluded in the computation of EPS for the three months ended June 24, 2017 . Nine Months Ended June 24, 2017 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 158,494 anti-dilutive shares have been excluded in the computation of EPS for the nine months ended June 24, 2017 . 8 Three Months Ended June 25, 2016 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 90 ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 189,170 anti-dilutive shares have been excluded in the computation of EPS for the three months ended June 25, 2016. Nine Months Ended June 25, 2016 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 189,670 anti-dilutive shares have been excluded in the computation of EPS for the nine months ended June 25, 2016. 9 Note 5 At June 24, 2017, the Company has three stock-based employee compensation plans. Share-based compensation expense (benefit) was recognized as follows: Three months ended Nine months ended June 24, June 25, June 24, June 25, (in thousands, except per share amounts) Stock Options $ ) $ 112 $ ) $ 56 Stock purchase plan 65 96 300 248 Stock issued to an outside director 14 - 42 - Restricted stock issued to an employee 1 1 3 3 Total share-based compensation $ 60 $ 209 $ 180 $ 307 The above compensation is net of tax benefits $ 751 $ 470 $ 2,060 $ 1,427 The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2017 first nine months: expected volatility of 15.8%; risk-free interest rate of 2.0%; dividend rate of 1.3% and expected lives of 5 years. During the 2017 nine month period, the Company granted 159,294 stock options. The weighted-average grant date fair value of these options was $18.85. During the 2016 nine month period, the Company granted 159,170 stock options. The weighted-average grant date fair value of these options was $13.94. Expected volatility is based on the historical volatility of the price of our common shares over the past 51 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
